DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim (s) 3-5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9, 11 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9, 514,723 B2).

1. An audio interface apparatus comprising: a communication apparatus configured to receive first time-series sound 5data from a computing device, the first time-series sound data representing sound of a first part of a piece of music 

52. The audio interface apparatus according to claim 1, wherein the second time-series sound data and the identifier are transmitted to the computing device via a wireless connection (fig.3 (310); col.9 line 5-15).  

6. The audio interface apparatus according to claim 1, wherein the output circuit further includes a mixer configured to mix the first time-series sound data with the second time-series sound data (fig.3 (local mixer); col.9 line 15-35).  

7. The audio interface apparatus according to claim 1, wherein the processor implements the instructions stored in the one or more memories to output, to the output circuit for a plurality of times, the first time-series sound data stored in the one or more memories (fig.4 (418/424); col.14 line 55-67).  

Claim 9, the prior art disclose of  a recording system comprising: 50Attorney Docket No.: YAMA-0872US 1 an audio interface apparatus (fig.3 (308); col.9 line 50-55); and a computing device including first time-series sound data (fig.3 (302); col.11 line 35-67), wherein the 
  
11. The recording system according to claim 9, wherein: the first part includes a plurality of parts, and the first time-series sound data is obtained by mixing sounds of the plurality of parts (fig.3 (local mixer); col.9 line 15-35).  

Claim(s) 8 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Silfvast et al. (US 9, 514,723 B2) and Aoyama et al. (US 7,346,595 B2).

Claim 8, the prior art lacked the detail regarding the audio interface apparatus according to claim 1, wherein the processor implements the instructions stored in the one or more memories to store the second time-series sound data in the one or more memories each time the first time-series sound data is output.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISLER PAUL/Primary Examiner, Art Unit 2654